Fish, J.
Plaintiffs brought trover for certain cotton against the Bank of Madison. The evidence for the plaintiffs was to the effect that they were planters and sold the cotton to Tweedy at a given price, “ on cash sale”; that he, without paying for the same, sold it and drew a draft on the purchaser for the price thereof, payable to the bank; that he delivered to the bank *773tliis draft with a bill of lading for the cotton attached, the draft having been indorsed by him to the bank; that the bank collected the draft and credited him with the proceeds thereof; that after the plaintiffs ascertained that Tweedy had sold the cotton they took from him certain notes and mortgages to cover all'he owed them, including the indebtedness for this cotton. A non-suit was granted, and the plaintiffs excepted. From the view we take of the case, it is unnecessary to determine whether the evidence was sufficient to authorize a finding that the bank had converted the cotton. For while, under §3546 of the Civil Code, the cotton, under the cash sale, did not become the property of Tweedy, by reason of his failure to pay for it, ye't when the plaintiffs, with full knowledge that he had converted it to his own use, subsequently took his notes, secured by mortgages, to cover what he owed them for it, this was such an abandonment of the sale for cash, and such a ratification of his disposition of the cotton, as relieved him and all claiming under him from liability for any conversion of which they may have been guilty. This last contract really amounted to a sale on credit to Tweedy, passing the title to him and, through him, to all who held under him. Southern Ry. Co. v. Kinchen & Co., 103 Ga. 186. There was no error in'granting the non-suit.

Judgment affirmed.


All the Justices concurring.